       Case 5:20-mc-80156-JD Document 17 Filed 10/26/20 Page 1 of 3



1    HOLLAND & KNIGHT LLP
     James H. Power (pro hac vice)
2    Daniel P. Kappes (SBN 303454)
     50 California Street, 28th Floor
3    San Francisco, CA 94001
     T 415.743.6900 | F 415.743.6951
4    E-mail: james.power@hklaw.com
     E-mail: daniel.kappes@hklaw.com
5
     Attorneys for Applicant
6    Tatiana Akhmedova

7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN JOSE DIVISION
10

11                                              )   Case No. 20-mc-80156
      IN RE APPLICATION OF TATIANA              )
12    AKHMEDOVA,                                )   MOTION TO CORRECT CLERICAL
                                                )   ERROR IN DISCOVERY ORDER
13                                 Applicant,   )   PURSUANT TO FED. R. CIV. 60(a)
                                                )
14    REQUEST FOR DISCOVERY                     )
      PURSUANT TO 28 U.S.C. § 1782.             )
15                                              )
                                                )
16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO CORRECT CLERICAL ERROR IN DISCOVERY ORDER PURSUANT TO FED. R. CIV. P. 60(a)
           Case 5:20-mc-80156-JD Document 17 Filed 10/26/20 Page 2 of 3



1               MOTION TO CORRECT CLERICAL ERROR IN DISCOVERY ORDER

2             Applicant Tatiana Akhmedova (“Ms. Akhmedova” or “Applicant”) moves pursuant to Fed.

3    R. Civ. P. 60(a) for an order to correct a clerical error contained in the Court’s October 6, 2020 Order

4    Granting Discovery in Aid of a Foreign Proceeding and directing the issuance of a subpoena on

5    Google, LLC. Dkt. 12.

6             As this Court is aware, on September 16, 2020, Applicant filed an Application in this Court

7    under 28 U.S.C. § 1782 (the “1782 Application”) seeking discovery with respect to documents

8    located in the United States and in this judicial district in the possession or control of Google, LLC

9    (“Google”) for use in pending litigation in the United Kingdom (High Court of Justice, Family

10   Division, Case No. FD13D05340) (the “English Proceeding”). Dkt. 1.

11            In support of the 1782 Application, Applicant submitted the Declaration of Anthony J. Riem,

12   which discussed that in the English Proceedings that Temur Akhmedov identified four Google-hosted

13   email accounts belonging to him (Riem Decl. ¶ 28). As evidence of Temur’s consent to the disclosure

14   of information related to these email accounts, Mr. Riem also included four mandates executed by

15   Temur Akhmedov in the English Proceeding, for each of his email accounts, which include:

16   temur.akhmedov1993@gmail.com;             khyshen@gmail.com;           temur@stecapital.net;        and

17   temur@akhmedov.net. Riem Decl. Ex. 9 (Dkt. 2-8 at 4-8). Specifically, in the four mandates (one

18   for each of his email accounts) Temur states:

19            “I consent to the disclosure of all data contained on or relating to my account of

20            whatever nature (including, but not limited to, emails and documents (including

21            deleted items), account/subscriber information and metadata) being produced to Stroz

22            Freiberg Limited of The Aon Centre… I withdraw and waive any objection that I have

23            made or could make to the production by Google of any data which is the subject of

24            this consent and instruction pursuant to a subpoena or other court order in any

25            jurisdiction, provided that the subpoena or other court order is consistent with this

26            consent and instruction.”

27   Id.

28


     MOTION TO CORRECT CLERICAL ERROR IN DISCOVERY ORDER PURSUANT TO FED. R. CIV. P. 60(a)
       Case 5:20-mc-80156-JD Document 17 Filed 10/26/20 Page 3 of 3



1    In the Order entered by this Court on October 6, 2020, the Court authorized the discovery requested

2    by Applicant and consented to by Mr. Akhmedov by stipulation (Dkt. 9), but listed one of Temur’s

3    email accounts as “temur.akhmedov@gmail.com” instead of “temur.akhmedov1993@gmail.com” .

4    Dkt. 12 at 2. Applicant therefore respectfully requests that this Court enter an Amended Discovery

5    Order which corrects the above clerical error, in order to allow Google to comply with the subpoena

6    for information related to the proper accounts relevant to the English Proceedings, and so that the

7    information is disclosed obtained in time for use in the English Proceedings scheduled to commence

8    in November.

9
     DATED: October 26, 2020                     HOLLAND & KNIGHT LLP
10

11
                                                 Attorneys for Applicant
12                                               Tatiana Akhmedova
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     MOTION TO CORRECT CLERICAL ERROR IN DISCOVERY ORDER PURSUANT TO FED. R. CIV. P. 60(a)
